ON RETURN TO REMAND
McMILLAN, Judge.
This case was remanded to the trial court for that court to state its reasons for the summary dismissal of the appellant’s Rule 20, A.R.Cr.P.Temp., petition or for the State to file an answer to the petition. 582 So.2d 589. The trial court has now filed its return.
On remand, the State responded with a motion to dismiss the appellant’s petition. The trial court then conducted an evidentia-ry hearing, at which time the court explained that, if the petition was granted, the appellant could receive an enhanced sentence. The court noted that the appellant’s probation report showed more convictions than were known to the court at the time of the original sentencing.
Thereafter, the appellant moved an oral motion to dismiss the Rule 20 petition, and his motion was granted by the trial court. The petition having been dismissed by the trial court, this cause is due to be, and it is hereby, dismissed.
OPINION EXTENDED; APPEAL DISMISSED.
All the Judges concur.